United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0321
Issued: April 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 29, 2016 appellant filed a timely appeal from an October 26, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish ratable binaural
hearing loss warranting a schedule award.
On appeal, appellant contends that OWCP’s decision was unjust and he should have been
granted a schedule award since his work-related hearing loss has significantly changed his
quality of life.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 23, 2015 appellant, then a 56-year-old supervisory waterfront safety specialist,
filed an occupational disease claim (Form CA-2) for hearing loss. He alleged that on May 27,
2015 he first became aware of a threshold shift in both ears and realized that his condition was
caused or aggravated by his federal employment based on an audiologist’s report.
By letter dated July 1, 2015, OWCP advised appellant of the type of evidence needed to
establish his claim. It also requested that the employing establishment respond to his allegations
and provide noise survey reports for each site where he worked, the sources and period of noise
exposure for each location, whether he wore ear protection, and copies of all medical
examinations pertaining to hearing or ear problems, including preemployment examinations and
audiograms.
In a June 23, 2015 statement, appellant noted that he was a gun owner, but that he only
shot his gun about twice a year and used foam earplugs. He related that he had not previously
seen a physician regarding his hearing loss. Appellant indicated that during an annual hearing
test conducted by the employing establishment on May 27, 2015, an attending audiologist
informed him that he had significant hearing loss. The audiologist also informed him that he was
too young to have that level of hearing loss from natural degradation.
Appellant submitted employment records which included his work history and exposure
to noise from June 1975 through the present. He also submitted a description of his supervisory
waterfront safety specialist position.
In letters dated August 3, 2015, the employing establishment noted that appellant was
currently employed as a supervisor waterfront safety specialist. It further noted that he had been
in a hearing conservation program from 1989 through the present. The employing establishment
related that appellant was exposed to noise as described in his position description. Appellant
was provided with hearing protection during his employment.
OWCP received audiograms dated November 21, 1989 through May 27, 2015 performed
by the employing establishment as part of the hearing conservation program. These revealed that
appellant had bilateral sensorineural hearing loss.
By letter dated October 7, 2015, OWCP informed appellant of his referral for a second
opinion evaluation with an otolaryngologist, along with a statement of accepted facts, a set of
questions, and the medical record.
In a letter dated October 8, 2015, OWCP’s medical scheduler informed appellant, that an
examination was scheduled with Dr. Gerald G. Randolph, a Board-certified otolaryngologist, for
November 3, 2015. In a November 3, 2015 medical report, Dr. Randolph noted that he had
examined appellant on that date and referenced his exposure to workplace noise. He reported
appellant’s complaints of hearing loss and intermittent tinnitus and noted his medical, family,
and socioeconomic background. Dr. Randolph reviewed the employing establishment’s
audiometric data. He reported that his examination of appellant’s external auditory canals and
tympanic membranes was normal. Basic tuning fork tests revealed that the Weber test did not

2

lateralize. Air conduction was greater than bone conduction bilaterally. There was no indication
of medical conditions, such as acoustic neuroma or Meniere’s disease. Dr. Randolph noted that
an audiogram performed on the date of his examination revealed hearing loss with an
audiometric configuration compatible with hearing loss due to noise exposure. He diagnosed
bilateral sensorineural hearing loss that was in part, or all, due to noise exposure in appellant’s
federal civil employment. Dr. Randolph recommended bilateral hearing aids.
The November 3, 2015 audiogram performed on behalf of Dr. Randolph reflected testing
at the frequency levels of 500, 1,000, 2,000, and 3,000 hertz (Hz) and revealed the following:
right ear 5, 5, 20, and 50 decibels (dBs), respectively; left ear 5, 5, 20, and 45 dBs, respectively.
Utilizing the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment2 (A.M.A., Guides), Dr. Randolph determined that appellant had zero
percent ratable hearing loss in both ears.
On December 21, 2015 OWCP accepted appellant’s claim for bilateral noise effects on
the inner ear.
In a January 11, 2016 letter, Amy M. Becken, a certified audiologist, advised OWCP that
hearing test results showed that appellant had severe high frequency sensorineural hearing loss
bilaterally. She noted that speech reception thresholds were consistent with pure tone averages
calculated for each ear. Ms. Becken found that speech discrimination scores were reduced in
both ears. She noted the acceptance of appellant’s claim for bilateral hearing loss and requested
authorization for hearing devices based on his communication issues.
On July 15, 2016 appellant filed a claim for a schedule award (Form CA-7).
On July 25, 2016 an OWCP district medical adviser (DMA) reviewed Dr. Randolph’s
report and the November 3, 2015 audiometric test. He agreed that appellant had zero percent
binaural hearing loss under the sixth edition of the A.M.A., Guides. The DMA totaled the dB
losses for the right ear of 5, 5, 20, and 50 at 500, 1,000, 2,000, and 3,000 Hz, respectively, to
equal 80. He averaged the losses to determine that appellant had an average hearing loss of 20
dBs. The DMA then subtracted a 25-dB fence and multiplied the balance of -5 by 1.5 to find
zero percent right ear monaural hearing loss. For the left ear, he added the dB losses of 5, 5, 20,
and 45 at 500, 1,000, 2,000, and 3,000 Hz, respectively, to equal 75. The DMA averaged the
losses to determine that appellant had an average hearing loss of 18.75 dBs. He then subtracted a
25-dB fence and multiplied the balance of -6.25 by 1.5 to find zero percent left ear monaural
hearing loss. The DMA concluded that appellant had no ratable hearing impairment. He noted
the date of maximum medical improvement as November 16, 2015. The DMA recommended
annual audiograms and noise protection for appellant’s ears and authorized hearing aids.
In a decision dated October 26, 2016, OWCP found that, although appellant’s hearing
loss was employment related, it was not severe enough to be considered ratable for purposes of a
schedule award. It authorized additional medical benefits, including hearing aids.

2

A.M.A., Guides (6th ed. 2009).

3

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged.7 Then, the fence of 25 dBs is deducted
because, as the A.M.A., Guides points out, losses below 25 dBs result in no impairment in the
ability to hear everyday speech under everyday conditions.8 The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss.9 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.10 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s DMA for an opinion concerning the nature and percentage in
accordance with the A.M.A., Guides with the DMA providing rationale for the percentage of
impairment specified.12

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

Supra note 2.

7

Id.

8

Id.

9

Id.

10

Id.

11

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).
12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

4

ANALYSIS
The Board finds that appellant has not established ratable binaural hearing loss.
OWCP referred appellant to Dr. Randolph, a second opinion physician, regarding his
hearing loss. Dr. Randolph’s November 3, 2015 examination found that appellant’s bilateral
sensorineural hearing loss was due to his workplace noise exposure. The audiogram performed
on that date revealed dB losses of 5, 5, 20, and 50 at 500, 1,000, 2,000, and 3,000 Hz,
respectively, for the right ear. Testing of the left ear revealed dB losses of 5, 5, 20, and 45 at
500, 1,000, 2,000, and 3,000 Hz, respectively. Dr. Randolph found zero percent hearing loss in
both ears.
Consistent with its procedures, OWCP properly referred the file to its DMA for a rating
of permanent impairment in accordance with the sixth edition of the A.M.A., Guides.
On July 25, 2016 OWCP’s DMA reviewed Dr. Randolph’s report and the November 3,
2015 audiogram and concluded that appellant had no ratable hearing loss to warrant a schedule
award. The DMA, properly added the right ear dBs losses to reach 80 and averaged this sum to
reach 20. He then subtracted the fence of 25 as directed by the A.M.A., Guides to reach -5 and
multiplied this amount by 1.5 to reach zero percent monaural loss for the right ear. The DMA
added the left ear dBs losses to total 75 and averaged this sum to total 18.75. He then subtracted
the fence of 25 to reach -6.25 and multiplied this amount by 1.5 to reach zero percent monaural
loss for the left ear. As the monaural hearing loss rating was zero percent for both the right and
left ears, the binaural hearing loss was also zero percent.13 This does not mean that appellant has
no hearing loss. Rather, it means that the extent or degree of loss is insufficient to show a ratable
impairment in hearing according to the A.M.A., Guides.14 The A.M.A., Guides set a threshold
for impairment and appellant’s occupational hearing loss did not cross that threshold. The Board
finds that the DMA applied the proper standards to the November 3, 2015 audiogram to
determine that appellant had no ratable, work related, binaural hearing loss for schedule award
purposes.15
Although appellant submitted results from the employing establishment’s annual
audiometric testing from November 21, 1989 to May 27, 2015, these audiograms do not comply
with the requirements set forth by OWCP. They lack proper certification of calibration, speech
testing, and bone conduction scores and were not prepared or certified as accurate by a physician
as defined by FECA. Further, the audiograms were not accompanied by a physician’s opinion
addressing how appellant’s employment-related noise exposure caused or aggravated any
hearing loss. It is appellant’s burden to submit a properly prepared and certified audiogram to

13

A.M.A., Guides 249-51.

14

See P.V., Docket No. 13-1870 (issued January 7, 2014).

15

See S.G., 58 ECAB 383 (2007).

5

OWCP.16 OWCP was not required to rely on this evidence in determining the degree of
appellant’s hearing loss as it failed to constitute competent medical evidence.17
The January 11, 2015 report from Ms. Becken, an audiologist, has no probative medical
value because an audiologist is not considered a physician as defined under FECA.18
On appeal, appellant contends that OWCP’s decision was unjust and he should have been
awarded a schedule award since his work-related hearing loss has significantly changed his
quality of life. However, the Board has held that factors such as employability or limitations on
daily activities have no bearing on the calculation of impairment.19 For the reasons stated, the
Board finds that appellant has not established ratable employment-related binaural hearing loss
for schedule award purposes.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish ratable
binaural hearing loss warranting a schedule award.

16

See R.B., Docket No. 10-1512 (issued March 24, 2011); Robert E. Cullison, 55 ECAB 570 (2004); Vincent
Holmes, 53 ECAB 468 (2002) (OWCP does not have to review audiograms not certified by a physician. See also
J.B., Docket No. 12-0607 (issued August 9, 2012); 5 U.S.C. § 8101(2) (defines the term physician).
17

Id. See also H.M., Docket No. 13-1061 (issued July 29, 2013); M.T., Docket No. 12-1294 (issued
December 6, 2012).
18

5 U.S.C. § 8101(2); M.P., Docket No. 13-1790 (issued December 17, 2013) (an audiologist is not considered a
physician under FECA and the audiologist’s opinion regarding the medical cause of a claimant’s hearing loss is of
no probative medical value).
19

J.H., Docket No. 08-2432 (issued June 15, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 24, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

